REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of An (US 2017/0031518 A1) in the Abstract and Figs. 1, 3-5 discloses a flexible display device, comprising: a flexible display panel; and at least one displacement sensor, which is disposed at a boundary region of the flexible display panel, emitting emission waves and receiving reflected waves, wherein the reflected waves are emission waves that are returning after being reflected, and determining a bend angle of the flexible display panel according to a displacement calculated based on the reflected waves. ¶0005 discloses calculating the bend amount of the flexible display device is required to apply the bend-based user input to the flexible display. Furthermore, information from the bend amount may be used to diagnose the lifetime stress of the flexible display device. ¶0059-¶0060 discloses the flexible display device 10 can recognize that the displacement d3 is shorter than the displacement d4. Therefore, in the case of FIG. 4, the flexible display device 10 can recognize that the left side of the flexible display panel 100 is bent and the right side of the flexible display panel 100 is in a relatively flat state.
  	However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“a control device, configured to send a first electric signal to the at least one surface acoustic wave input transducer to control the at least one surface acoustic wave input transducer to send out the first surface acoustic wave, and configured to receive a second electric signal output from the at least one surface acoustic wave output transducer, and control a target area of the display component to display based on the first electric signal and the second electric signal.” See Fig. 1, and pg. 9, lines 10-25 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692